Title: From George Washington to Major General Artemas Ward, 23 June 1776
From: Washington, George
To: Ward, Artemas



Sir
New York June 23. 1776

By last nights post I was favoured with yours of the 16th Inst., containing the Interesting Intelligence of your havg Obliged the Kings Ships to quit their Station, and of the further Captures of Two Vessels from Glasgow with Highland Troops on board—These events are extremely pleasing & I flatter myself the former will be attended with salutary consequences—It will give our little squadron a better opportunity of safely bringing in such prizes as they may have the fortune to take and be the means of more Transports & other of their Vessels falling in our hands in all probability—The scheme of a decoy ship may answer many good purposes & If we get a few more of the Thirty two Transports in addition to those we have already, the Highland Corps will be pretty well broken & disconcerted.
In respect to a paym[aste]r & payment of the Troops Congress have informed me in a Letter of the 14 Inst. that they have appointed Ebezr Hancock Esqr. to that Office and that the day after, Money would be sent him for paying the Troops in the Eastern department—I hope It will arrive in a few days that their claims may be dischargd and the grounds of their disatisfaction removd.
The Invalids you mention may be turned over to other Regiments till further Orders, taking notice of the time & a list of their names & transmitting them to the Colonels or Commandg Officers of the respective Regiments to which they belonged that they may not be Included in their abstracts after that time and double pay be drawn for them.
I have Inclosed you Copies of Sundry Resolves of Congress, which I request you to communicate to the persons they respect, that they may govern themselves accordingly—That about Vessels taken which sailed from Boston with effects while the Kings Troops possessed It, you will Transmit to the different Agents for the Continenl armed Vessels, and that respecting Ordinance

Stores, to Commodore Manley—I have sent the Original Invoice of them & do appoint  to act in behalf of the Continent in conjunction with such person as the Commodore shall chuse, for ascertaining their value—this you will please to notifye him of—they must be qualified as the Resolve directs & pursue the mode pointed out by It—When the valuation is made they will annex the report under their Hands to the Invoice & deliver them to you in order to their being forwarded to me—the Report may mention that they were sworn & by whom.
